    Case 2:20-cv-00574-TC Document 2 Filed 08/10/20 PageID.2 Page 1 of 4




VANESSA R. WALSH (16180)
Assistant Utah Attorney General
SEAN D. REYES (7969)
Utah Attorney General
160 E 300 S, 6th FL
Salt Lake City, UT 84114
Telephone: (801) 366-0100
Facsimile: (801) 366-0101
E-mail: vwalsh@agutah.gov
Attorneys for Defendants


               IN THE UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


JARED PLUMB,                                NOTICE OF REMOVAL

                         Plaintiffs,
                                            Case No. 2:20-cv-00574-TC
             vs.
                                            Judge Tena Campbell
UNIVERSITY OF UTAH; and ROSS
WHITAKER, an individual; and John
Does
1-10.,


                         Defendants.

      Pursuant to 28 U.S.C. §§ 1441(a), 1443 and 1446, Defendants University of

Utah and Ross Whitaker (collectively “Defendants”), by and through counsel,

Vanessa R. Walsh Assistant Utah Attorney General, hereby give NOTICE OF

REMOVAL of the civil action pending against Defendant in the Third Judicial
    Case 2:20-cv-00574-TC Document 2 Filed 08/10/20 PageID.3 Page 2 of 4




District for Salt Lake County, State of Utah, entitled Jared Plumb v. University of

Utah and Ross Whitaker, Case No. 200904274 to this Court. The grounds for

removal are:

        1.     This action was commenced by the filing of a Complaint, in the Third

District Court in and for Salt Lake County, State of Utah.

        2.     Defendants received a copy of the Complaint on or about July 8,

2020, and subsequently accepted service for all Defendants on or about July 23,

2020.

        3.     Plaintiffs’ Complaint contains a cause of action against Defendant for

alleged discrimination under 18 U.S.C. § 1983.

        4.     Based on Plaintiffs’ allegations of violations of civil rights, this Court

has original jurisdiction of the above-entitled action pursuant 28 U.S.C. §1331, and

this action may be removed to this Court pursuant to 28 U.S.C. §1441(a).

        5.     Removal of this action is timely. Fewer than thirty days have elapsed

since Defendants received a copy of the Complaint. The Complaint was the

pleading from which it was first ascertained that the case is one that has become

removable. See 28 U.S.C. §1446(b).

        6.     Pursuant to 28 U.S.C. §1446 (a), a copy of all process and pleadings

that have been received by Defendants are attached hereto as Exhibit A.

                                             2
    Case 2:20-cv-00574-TC Document 2 Filed 08/10/20 PageID.4 Page 3 of 4




      WHEREFORE, Defendants submit this Notice that the above-entitled matter

is hereby removed from the Fifth Judicial District Court in and for Iron County,

State of Utah, in accordance with the provisions of 28 U.S.C. § 1446.




DATED this 10th day of August, 2019.

                                      SEAN D. REYES
                                      Utah Attorney General


                                      /s/ Vanessa R. Walsh
                                      VANESSA R. WALSH
                                      Assistant Utah Attorney General
                                      Attorneys for Defendants




                                         3
    Case 2:20-cv-00574-TC Document 2 Filed 08/10/20 PageID.5 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I certify that on the 10 day of August, 2019, a true and correct copy of the

foregoing NOTICE OF REMOVAL was served on the following by electronically

filing it with the Court, and via electronic mail:

Blake T. Ostler
57 W 200 S STE 350
Salt Lake City, UT 84165
supes00@gmail.com
Attorney for Plaintiffs



                                         /s/ R. Fielding Pratt




                                           4
